Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Restriction/Election
	Applicant has elected group I with traverse with respect to claims 8-13 and without traverse with respect to claims 14-20. Applicant traverses the restriction on the grounds that group I (claims 1-7) contain all the elements of claim 8 which is in group II. Applicant’s arguments are not persuasive as claim 8 includes several differences from group I including the request/consumption of a first media flow, the location step as related to a first media flow, etc. Representative claim 1 is drawn to identifying, registering, migrating, and transmitting a flow. Representative claim 8 is drawn to receiving a request, locating a flow, receiving access, and a consumption step as related to a first media flow. For these reasons the restriction requirement is maintained. 

Allowable Subject Matter
Claims 2, 5, and 21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.





Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating      obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1, 3, 6-7, and 26-27 are rejected under 35 U.S.C. 103 as being unpatentable over US 20200107062 to Pichaimurthy in view of US 20200236083 to Johns.


Regarding claim 1,
Pichaimurthy teaches a method, comprising: 
identifying a media flow at a media production facility for multicast transmission (¶ 4-8, identification of media flow); 

registering the media flow to a registration database (¶ 39, 66, flow registered to database); 

migrating the media flow from multicast transmission to unicast transmission (¶ 4 recent multicast stream is to migrated unicast); 

transmitting the media flow to a public cloud network facility (¶ 32, communications with the content sources and media guidance data sources may be exchanged over one or more communications paths via, for example, communications network 205); and 
Pichaimurthy fails to teach but Johns teaches:
updating the registration database with a location of the media flow in the public cloud network facility (¶ 8-9, 49-52, obtaining/updating location of content providing servers).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the teachings of Johns. The motivation to do so is that the teachings of Johns would have been advantageous in terms of facilitating content requests and content centric localization of retrieval of content (Johns, ¶ 17).

Regarding claim 3, 
Pichaimurthy teaches: 
wherein the registration database tallies whether the media flow is used in an ongoing broadcast (¶ 66, start times/dates).

Regarding claim 6,
Pichaimurthy teaches: 
wherein the media flow includes at least one of: a video segment; an audio segment; a graphic; a content trigger; content metadata describing contents of the media flow; or usage metadata describing how the media flow has been used or broadcast (¶ 4-8).

Regarding claim 7,
Pichaimurthy teaches: 
receiving a request for a second media flow; locating the second media flow based on the registration database indicating a location of the second media flow; receiving access to the second media flow at the location of the second media flow; and consuming the second media flow (¶ 32-39, 66-70).

Claim 26 is addressed by similar rationale as claim 1.

Regarding claim 27,
Pichaimurthy teaches: 
wherein the operations further comprise: receiving a request for a second media flow; locating the second media flow based on the registration database indicating a location of the second media flow; receiving access to the second media flow at the location of the second media flow; and consuming the second media flow (¶ 32-39,66-70).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating      obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Pichaimurthy and Johns in view of US 20080279219 to Wu.


Regarding claim 4,
Pichaimurthy fails to teach but Wu teaches:
in response to receiving an insertion command identifying a second media flow, combining the media flow with the second media flow to produce a combined media flow (¶ 25, aggregation flows)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the teachings of Wu. The motivation to do so is that the teachings of Wu would have been advantageous in terms of reducing packet transmission overhead (Wu, ¶ 11).
	Wu does not explicitly teach: wherein the second media flow is located at the media production facility and the media flow is located at the public cloud network facility. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include wherein the second media flow is located at the media production facility and the media flow is located at the public cloud network facility for the same advantageous reasons described above.

CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN J JAKOVAC whose telephone number is (571)270-5003.  The examiner can normally be reached on 8-4 PM EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oscar A. Louie can be reached on 572-270-1684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/RYAN J JAKOVAC/Primary Examiner, Art Unit 2445